THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   In Re: The Estate of James Brown a/k/a James Joseph
   Brown.

   Tommie Rae Brown, Respondent,

   v.

   David C. Sojourner, Jr., in his capacity as Limited Special
   Administrator and Limited Special Trustee, Deanna
   Brown-Thomas, Yamma Brown, Venisha Brown, Larry
   Brown, Terry Brown, Michael Deon Brown, and Daryl
   Brown, Defendants,

   Of whom Deanna Brown-Thomas, Yamma Brown, and
   Venisha Brown are the Petitioners.

   Appellate Case No. 2018-001990



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                 Appeal from Aiken County
            Doyet A. Early, III, Circuit Court Judge


                    Opinion No. 27982
        Heard October 16, 2019 – Filed June 17, 2020


              REVERSED AND REMANDED


   Robert C. Byrd and Alyson Smith Podris, both of Parker
   Poe Adams & Bernstein, LLP, of Charleston, and Marc
             Toberoff, of Toberoff & Associates, PA, of Malibu,
             California, for Petitioners.

             Robert N. Rosen, of Rosen Law Firm, LLC, of Charleston;
             S. Alan Medlin, of Columbia; Thomas Heyward Carter Jr.,
             Andrew W. Chandler and M. Jean Lee, all of Evans Carter
             Kunes & Bennett, PA, of Charleston; David Lawrence
             Michel, of Michel Law Firm, LLC, of Mount Pleasant;
             Arnold S. Goodstein, of Goodstein Law Firm, LLC, of
             Summerville; and Gerald Malloy, of Malloy Law Firm, of
             Hartsville, for Respondent.


       CHIEF JUSTICE BEATTY: Disputes over the estate of entertainer James
Brown (Brown) have persisted in the years since his untimely death on December
25, 2006. In this case, the Court considers an action by Tommie Rae Brown
(Respondent) to establish that she is the surviving spouse of Brown under the South
Carolina Probate Code. The issue arose in the context of Respondent's claims filed
in the Aiken County Probate Court for an elective share or an omitted spouse's share
of Brown's estate.1 Uncertainty as to Respondent's marital status existed because
Respondent did not obtain an annulment of her first recorded marriage until after her
marriage ceremony with Brown. Respondent's claims were transferred to the circuit
court, which granted Respondent's motion for partial summary judgment and denied
a similar motion by the Limited Special Administrator and Trustee (LSA). The
circuit court found as a matter of law that Respondent was the surviving spouse of
Brown. The court of appeals affirmed. In re Estate of Brown, 424 S.C. 589, 818
S.E.2d 770 (Ct. App. 2018). This Court granted a petition for a writ of certiorari
filed by several of Brown's children (Petitioners)2 to review the decision of the court
of appeals. We reverse and remand.

                                     I. FACTS
      In February 1997, Respondent participated in a marriage ceremony in Texas
with Javed Ahmed, a native of Pakistan who was living in the United States.

1
  See generally S.C. Code Ann. § 62-2-802 (Supp. 2019) (defining surviving spouse
in the current codification of the Probate Code); id. § 62-2-201 (elective share); id.
§ 62-2-301 (omitted spouse).
2
 Petitioner Venisha Brown passed away in 2018. Petitioners have advised the Court
that an action for the appointment of a personal representative is pending.
Ahmed's and Respondent's signatures appear on the application for a marriage
license and affirmed that Ahmed was not currently married. The application
contained a warning that false statements could result in imprisonment and a fine.

      In December 2001, Respondent participated in a marriage ceremony with
Brown in South Carolina, after the birth of a son earlier that year.3 Respondent
signed the 2001 marriage license, affirming this was her first marriage. However,
Respondent and Ahmed had not divorced and no formal document purporting to
terminate or void Respondent's marriage to Ahmed existed at that time.

       A third party informed Brown sometime in 2003 that Respondent had been
married to Ahmed and was never divorced. In December 2003, Respondent brought
an action in South Carolina to annul her marriage to Ahmed.

       In January 2004, Brown filed an action to annul his marriage to Respondent,
indicating the parties had recently separated. Brown alleged he was entitled to an
annulment because Respondent never divorced her first husband, so their purported
marriage was void ab initio. Brown asked that Respondent "be required to
permanently vacate the marital residence" and noted the parties had executed a
prenuptial agreement that resolved all matters regarding equitable division, alimony,
and attorney's fees.

      A hearing was held in the family court in Charleston County in April 2004,
on Respondent's application for an annulment of her marriage to Ahmed. Ahmed
did not appear to litigate the claim. Respondent's attorney conceded Ahmed
technically was in default, but stated he was not moving to place Ahmed in default.
Respondent briefly testified as the sole witness and stated immediately after the
marriage, she went to Ahmed's house with her belongings and Ahmed told her that
she could not live with him, he already had three wives in Pakistan, and he just
wanted to stay in the United States. It is undisputed that Respondent's testimony as
to Ahmed's alleged statements was the only evidence before the family court that
Ahmed was married at the time of his marriage ceremony with Respondent.

     The same day as the hearing, the family court issued an order granting
Respondent's request for an annulment. The family court found Ahmed had been
adequately served by publication in Texas (his last known residence) after attempts

3
  Prior to her marriage ceremony with Brown, Respondent signed a prenuptial
agreement that waived any future claim to an interest in Brown's estate, including
the right to an elective share or an omitted spouse's share. No issue is before the
Court regarding the prenuptial agreement.
to locate him were unsuccessful, and that he was given notice of the hearing. Citing
Respondent's testimony, the family court found Respondent's marriage to Ahmed
was void ab initio because (1) their union was bigamous, as Ahmed had three wives
and lacked the capacity to marry; (2) the parties never consummated the marriage;
and (3) Ahmed fraudulently induced the marriage to stay in the United States.

       In May 2004, Brown amended his complaint against Respondent. In the
amended complaint, Brown alleged Respondent did not inform him that she had
been married and was still married to Ahmed at the time of their marriage ceremony
in 2001. Brown asserted S.C. Code Ann. § 20-1-80 prohibited Respondent from
entering into another marriage while she was still married to Ahmed. Respondent
answered and counterclaimed, seeking a divorce from Brown and support. The
actions of Respondent and Brown were ultimately withdrawn and dismissed without
prejudice in a consent order filed in August 2004, in which Respondent and Brown
agreed to seal the court records, and Respondent agreed to "forever waive any claim
of a common[-]law marriage to [Brown], both now and in the future." Respondent
and Brown had an on-and-off relationship until Brown passed away on December
25, 2006. They did not have another marriage ceremony following the issuance of
the 2004 order declaring Respondent's marriage to Ahmed null and void.

       After Brown's death, Respondent and Petitioners filed actions in the Aiken
County Probate Court to set aside Brown's 2000 will and charitable trust based on
fraud and undue influence. Respondent sought an elective share or an omitted
spouse's share of Brown's estate, as well as a share for her son with Brown. The
probate court transferred the matters to the circuit court in Aiken County.
Respondent and Petitioners reached a settlement with Brown's Estate, and the circuit
court issued an order approving the settlement. On appeal, this Court affirmed in
part, reversed in part, and remanded the matter to the circuit court, finding the
settlement was improper. Wilson v. Dallas, 403 S.C. 411, 743 S.E.2d 746 (2013).

       In 2014, following the remand, the circuit court took up Respondent's claims
for an elective share or an omitted spouse's share of Brown's estate, as well as
Respondent's motion for partial summary judgment on the issue of the legal validity
of her ceremonial marriage to Brown. The LSA also filed a summary judgment
motion, asserting Respondent could not establish that she is Brown's surviving
spouse because her marriage to Brown was legally impossible under South Carolina
law. The LSA contended Respondent's marriage to Brown in 2001 was invalid
because she still had a marriage of record with Ahmed at that time, citing S.C. Code
Ann. § 20-1-80 (providing a marriage contracted while a party has a living spouse is
void ab initio unless one of several exceptions applies). The LSA also contended
that, while the status of Respondent's first marriage is binding on the world (i.e., it
is annulled), the underlying factual findings in the family court's 2004 annulment
order (such as the finding that Ahmed had three wives in Pakistan in 1997) were not
conclusive as to nonparties who had no opportunity to litigate those points.
Petitioners submitted memoranda and documents in support of the LSA's motion
and opposed Respondent's motion.4 The parties also submitted a Joint Stipulation
of Facts summarizing the facts on which they were able to agree.

       The circuit court granted Respondent's motion for partial summary judgment
on the issue of Respondent's status and denied the LSA's in a 2015 order, finding as
a matter of law that Respondent is the surviving spouse of Brown. The circuit court,
relying on the family court's 2004 annulment order (which it found was conclusive
of the facts recited therein and binding on Petitioners), ruled Respondent's first
marriage to Ahmed was void ab initio due to Ahmed's bigamy, so Respondent had
no legal impediment to her marriage with Brown in 2001 and their marriage was
valid. The circuit court further found Respondent and Brown had not annulled their
2001 marriage or divorced prior to Brown's death in 2006.

       The court of appeals affirmed the circuit court's determination that
Respondent was Brown's surviving spouse.5 In re Estate of Brown, 424 S.C. 589,
818 S.E.2d 770 (Ct. App. 2018). The court of appeals reasoned Petitioners lacked
standing to challenge the annulment order, just as Brown did not have standing to
intervene in the annulment action, and any rights Petitioners have are derivative from
Brown. The court noted Brown availed himself of the method he could use to
invalidate his marriage to Respondent by bringing his own annulment action, but the




4
    The documents included a 2014 affidavit from a Georgia attorney and a 2008
affidavit from an attorney in Pakistan, both of whom stated they contacted Ahmed
(who was in Pakistan) in 2008, and he informed them that he was not married at the
time of his 1997 marriage ceremony with Respondent and that he and Respondent
lived together after the wedding. The Georgia attorney stated he spoke to Ahmed
by phone in early 2008 and then secured the attorney in Pakistan to follow up with
Ahmed in person.
5
  Before the court of appeals issued its opinion, the LSA entered into a settlement
agreement with Respondent on behalf of the Estate and was permitted to withdraw
from the appeal. Petitioners indicate the validity of this settlement agreement is the
subject of a separate action.
parties agreed to dismiss that action, and Brown did not bring another action during
his lifetime.6

        The court of appeals rejected Petitioners' contention that they were not
disputing the annulment order's effect on Respondent's status, but only the
unchallenged factual findings, such as the fact that Ahmed had three wives at the
time of his marriage to Respondent. The court held Petitioners were collaterally
estopped from disputing those findings because (1) the annulment was actually
litigated, as the family court reviewed the evidence presented and found it was
sufficient to meet Respondent's burden of proof; (2) the validity of the marriage of
Respondent and Ahmed was determined in the annulment action; and (3) the facts
were necessary to support the judgment.

       The court of appeals agreed with the circuit court that the 2004 annulment
order was conclusive of all facts regarding Ahmed's marriage to Respondent and
further found the circuit court did not have subject matter jurisdiction to relitigate
the annulment order because only the family court has jurisdiction over annulments.7
Relying solely on the factual findings in the annulment order, the court of appeals
found Ahmed had at least three wives in Pakistan at the time of his marriage
ceremony with Respondent in 1997, so Respondent's and Ahmed's marriage was
bigamous and void ab initio. Consequently, the court of appeals agreed with the
circuit court that Respondent's recorded marriage to Ahmed was not an impediment
to Respondent's marriage to Brown, regardless of whether there was an annulment
order in place resolving Respondent's first marriage.

      The court of appeals acknowledged that in Lukich v. Lukich, 379 S.C. 589,
666 S.E.2d 906 (2008), this Court analyzed section 20-1-80 of the South Carolina
Code and held an annulment order did not "relate back" to resuscitate a marriage that


6
  As part of that settlement, Respondent agreed to never claim she was Brown's
common-law wife. Petitioners contend Brown did not believe his marriage to
Respondent was valid and wanted to preclude the alternative establishment of a
common-law marriage. See Byers v. Mount Vernon Mills, Inc., 268 S.C. 68, 71, 231
S.E.2d 699, 700 (1977) (stating removal of an impediment to marriage does not
convert a bigamous marriage to a common-law marriage and noting "there must be
a new mutual agreement, either by way of civil ceremony or by way of a recognition
of the illicit relation and a new agreement to enter into a common[-]law marriage").
7
 We agree with Petitioners that subject matter jurisdiction is not implicated here.
Petitioners did not seek to overturn the annulment or the family court's order.
violated the statute. The court of appeals found Respondent's situation was
distinguishable, however, because, unlike in Lukich, Respondent's first recorded
marriage was bigamous (based on the perceived conclusiveness of the findings in
the annulment order) and, therefore, void ab initio. As a result, the court of appeals
reasoned Respondent's second recorded marriage could not be bigamous because her
first recorded marriage was never valid. The court of appeals held the rule
announced in Lukich—that an annulment order cannot retroactively validate a
bigamous marriage—is limited to situations where the first marriage is merely
voidable, not void, as voidable marriages are valid until one of the parties elects to
end the marriage, but a bigamous marriage is never valid. This Court granted the
petition for a writ of certiorari filed by Petitioners.

                                 II. DISCUSSION

       Petitioners contend the court of appeals erred in upholding the circuit court's
ruling that Respondent is Brown's surviving spouse as a matter of law. We agree
and begin our analysis by examining (A) the effect of the annulment order, followed
by (B) the application of section 20-1-80 of the South Carolina Code.

A.    Effect of In Rem Annulment Order on Nonparties
       Petitioners argue the court of appeals erred in holding the findings of fact
underlying the 2004 annulment order are binding on them and that they are
collaterally estopped from challenging those facts in this estate matter. Petitioners
assert the order annulling the marriage of Respondent and Ahmed is an in rem order
to establish the parties' status. Petitioners contend, however, that third parties are
not bound by the underlying factual findings in the order. Petitioners emphasize that
they do not—and concede that they could not—challenge the grant of the annulment
to Respondent and its declaration as to Respondent's status, and they state nothing
in the current litigation will resurrect Respondent's marriage to Ahmed.

       Petitioners maintain the annulment order was effectively obtained by default,
as Ahmed did not appear at the hearing, so the facts put forth by Respondent were
never litigated by an opposing party. Petitioners assert Respondent has never
actually shown that Ahmed had three wives in Pakistan when she married him in
1997; rather, in seeking the annulment, Respondent merely offered her unchallenged
testimony that Ahmed made a statement to this effect after their wedding ceremony.
Petitioners point out that no marriage certificates or any other evidence has ever been
produced to show Ahmed was previously married. Moreover, Respondent has
stipulated that she possesses no documents or other tangible evidence to establish
that Ahmed was married to someone else when he married her. Petitioners state that,
in the absence of the annulment order being treated as conclusive of the facts recited
therein, the court of appeals erred in holding Ahmed had three wives at the time of
his marriage ceremony with Respondent, and that Respondent was, therefore,
Brown's surviving spouse as a matter of law.8

       "In rem actions generally are instituted to determine the status of property and
the rights of individuals with respect thereto." 1 Am. Jur. 2d Actions § 29 (2016).
"A proceeding in rem is not confined to determining the status of inanimate things
but extends to the status of individuals and their relations to others." Id.

        Respondent's action for an annulment, in which she served Ahmed with notice
by publication, is an action in rem that acts only upon the status of the parties. See
Mazzei v. Cantales, 112 A.2d 205, 207 (Conn. 1955) ("Marriage does create a
status."); 4 Am. Jur. 2d Annulment of Marriage § 1 (2018) (both an annulment and
a divorce "relate to the marriage status"); see also Estate of Walton, 794 P.2d 131,
133 (Ariz. 1990) (stating "the import of designating a proceeding as in rem relates
to the effect of the judgment").           "It    is    ancient     law      that    a
judgment in rem is res judicata as to all the world with regard to the res or status
that is determined therein." Presbrey v. Presbrey, 179 N.Y.S.2d 788, 792 (App. Div.
1958), aff'd, 168 N.E.2d 135 (N.Y. 1960).

       The Supreme Court of the United States has long recognized, however, that it
is misleading to broadly state that an in rem judgment is binding on all the world.
The judgment is binding on the world, including nonparties, only as to the decision
regarding status, but it is not conclusive or binding on nonparties as to the underlying
facts upon which the decision is based, even those facts that are essential to its
determination:

             "If a competent court . . . divorces a couple, or establishes
             a will, . . . the couple is divorced, [and] the will is
             established as against all the world, whether parties or not,
             because the sovereign has said that it shall be so. . . . But
             . . . the judgment, because conclusive on all the world in
             what we may call its legislative effect, is [not] equally
             conclusive upon all as an adjudication of the facts upon
             which it is grounded. On the contrary, those judgments . .
             . are said to be conclusive evidence of the facts upon which

8
 Petitioners also assert there is evidence in the record that Ahmed was not married
based on, inter alia, his 1997 Texas marriage license with Respondent, in which he
affirmed that he was not married, and the affidavits submitted (see supra note 4).
              they proceed only against parties who were entitled to be
              heard before they were rendered. . . . We may lay on one
              side, then, any argument based on the misleading
              expression that all the world are parties to a proceeding in
              rem. This does not mean that all the world are entitled to
              be heard; and, as strangers in interest are not entitled to
              be heard, there is no reason why they should be bound by
              the findings of fact, although bound to admit the title or
              status which the judgment establishes." We think that this
              quotation expresses the correct rule and that it is sustained
              by the decisions of this court.

Tilt v. Kelsey, 207 U.S. 43, 52–53 (1907) (emphasis added) (citation omitted) (last
omission in original); see also Gratiot Cty. State Bank v. Johnson, 249 U.S. 246,
248–49 (1919) (stating a judgment in rem "is not res judicata as to the facts or as to
the subsidiary questions of law on which it is based, except as between parties to the
proceeding or privies thereto," and observing "[t]he rule finds abundant illustration
in cases dealing with decedents' estates and in cases involving the marriage status"
(citations omitted)).

       "The general rule applicable to proceedings in rem affecting a marital status"
is that the judgment is conclusive upon all persons as to existence of the status, but
the judgment will not bind anyone personally unless the court has jurisdiction over
the individual, and it is not conclusive as to a fact upon which the judgment is based
except as between persons who have actually litigated the existence of the fact. In
re Holmes' Estate, 52 N.E.2d 424, 429 (N.Y. 1943) (quoting Restatement of the Law
of Judgments § 74).

       We agree with Petitioners that the in rem annulment order simply determined
Respondent was thereafter free to remarry. The underlying factual findings as to
her marriage ceremony with Ahmed and, more specifically, Ahmed's true marital
status in 1997, do not bind those who had no opportunity to be heard on the matter.
Cf. Gaines v. Relf, 53 U.S. 472, 539 (1851) (stating "the naked confession of Desgrange,
that he had been guilty of bigamy, . . . is incompetent evidence, and inadmissible against"
the executors of Daniel Clark).

      To the extent the court of appeals held Petitioners were precluded from
contesting any findings in the annulment order because Brown did not pursue his
own annulment action against Respondent and Petitioners' rights were derivative
from Brown, we find Brown's actions are not determinative of Petitioners' rights.
The fact that Brown did not pursue his own annulment action is not determinative
of his marital status in this estate proceeding to ascertain if Brown has a surviving
spouse, as a void marriage may be challenged at any time, even after the death of a
spouse. See Morris v. Goodwin, 148 A.3d 63, 70 n.4 (Md. Ct. Spec. App. 2016)
("[C]ourts have ruled that void marriages may be challenged by third parties after
the death of one of the married parties."); In re Estate of Toutant, 633 N.W.2d 692,
697 (Wis. Ct. App. 2001) ("[A] marriage can be declared null and void after the
death of a spouse."); see also Estate of Randall, 999 A.2d 51, 52 (D.C. 2010) (stating
"a marriage void ab initio is subject to collateral attack at any time whereas a
marriage merely voidable cannot be annulled after the death of either spouse"
(citation omitted)).

       As for the finding of the court of appeals that the doctrine of collateral estoppel
precluded Petitioners from examining the underlying factual findings in the
annulment order, we find the doctrine is not applicable. Petitioners were not parties
to the annulment order, were not privies with a party, and the issue was effectively
decided by default, so the issues disputed here were not actually litigated.

      "Under the doctrine of collateral estoppel, once a final judgment on the merits
has been reached in a prior claim, the relitigation of those issues actually and
necessarily litigated and determined in the first suit are precluded as to
the parties and their privies in any subsequent action based upon a different claim."
Roberts v. Recovery Bureau, Inc., 316 S.C. 492, 495–96, 450 S.E.2d 616, 619 (Ct.
App. 1994) (emphasis added). The validity of Brown's and Respondent's purported
marriage was not litigated in Respondent's annulment action against Ahmed.

        In addition, Ahmed did not appear at the annulment proceeding and did not
litigate any issue regarding the annulment. Neither the reluctance of Respondent's
counsel to move for an entry of default nor counsel's one-sided presentation of
evidence alters the fact that the annulment was uncontested. Collateral estoppel does
not apply to default judgments because the factual issues were never actually
litigated. See State v. Bacote, 331 S.C. 328, 331, 503 S.E.2d 161, 163 (1998) ("In
the context of a default judgment, collateral estoppel or issue preclusion does not
apply because an essential element of that doctrine requires that the claim sought to
be precluded actually have been litigated in the earlier litigation." (citing 50 C.J.S.
Judgments § 797 (1997))); Kunst v. Loree, 404 S.C. 649, 746 S.E.2d 360 (Ct. App.
2013) (stating the essential element requiring that the claim was actually litigated is
not met where there is a default). Thus, collateral estoppel is not applicable in this
case.

       Even if the matter had actually been litigated, Petitioners were not parties or
in privity with a party. The parties to the annulment action were Respondent and
Ahmed. Respondent argues to this Court (1) that Brown paid for all or part of
Respondent's legal fees for the annulment, so he was in privity with Respondent, and
(2) since Brown is Petitioners' father, Petitioners are in privity with Brown as his
relatives, and (3) Petitioners are, by extension, in privity with a party and are bound
by the findings in Respondent's annulment order. Respondent's allegation of privity
has no merit. Brown's purported financial assistance in obtaining the annulment,
without any evidence that Brown directed or controlled the litigation, does not place
him in privity with Respondent and does not bind Petitioners.9 Moreover,
Petitioners' relationship with Brown as his children does not place them in privity
with a party. See Roberts, 316 S.C. at 496, 450 S.E.2d at 619 ("'Privity' as used in
the context of collateral estoppel, does not embrace relationships between persons
or entities, but, rather deals with a person's relationship to the subject matter of the
litigation. Privity is not established from the mere fact that persons may happen to
be interested in the same question or in proving or disproving the same state of facts
or because the question litigated was one which might affect such other person's
liability as a judicial precedent in a subsequent action." (citation omitted)).

      Based on the preceding, we conclude Petitioners are not bound by the factual
findings in the annulment order and are not collaterally estopped from litigating
whether Ahmed had the capacity to marry Respondent.10 See id. at 496, 450 S.E.2d
at 619 ("Due process prohibits estopping some litigants who never had a chance to
present their evidence and arguments on a claim, despite one or more existing
adjudications of the identical issue which stand squarely against their position."); cf.
Scarboro v. Morgan, 64 S.E.2d 422, 424 (N.C. 1951) (stating "the heirs-at-law of
Everette Scarboro, not being parties to the action in Wilson County, are not bound

9
  The parties stipulated that Brown did not intervene in the annulment action, and he
was not a client of Respondent's attorney. See, e.g., E.I. Du Pont de Nemours & Co.
v. Sylvania I. Corp., 122 F.2d 400, 405 (4th Cir. 1941) (holding "mere assistance in
the defense of a case is insufficient to bind a person not joined as a party," as it is
participation in the trial and control of the litigation that will bind one who is not a
party of record).
10
   The validity of a marriage is usually determined by the jurisdiction where it is
contracted and will be recognized in another state unless "such recognition would be
contrary to a strong public policy of that State." Zwerling v. Zwerling, 270 S.C. 685,
686, 244 S.E.2d 311, 312 (1978) (quoting 52 Am. Jur. 2d Marriage § 82). Since
Respondent's 1997 marriage to Ahmed occurred in Texas, Texas law could be
implicated in determining its validity, but no issue has been raised in this regard.
The validity of Brown's South Carolina marriage to Respondent is properly
examined under South Carolina law.
by the annulment judgment"). Since the factual findings underlying the annulment
order are not conclusive, the grant of summary judgment in favor of Respondent is
reversible error.

B.    Application of Section 20-1-80
      Petitioners further contend the court of appeals erred in finding Respondent
was Brown's surviving spouse because Respondent's marriage to Brown violated
section 20-1-80 of the South Carolina Code as a matter of law, where Respondent
did not resolve her first marriage before contracting marriage with Brown.

       The South Carolina General Assembly has established detailed procedures
regarding the issuance and recordation of marriage licenses and certificates in this
state to maintain the accuracy and accessibility of information affecting the public
interest. The General Assembly has deemed it unlawful for any person to contract
marriage within this state without first procuring a marriage license. S.C. Code Ann.
§ 20-1-210 (2014); see also id. § 20-1-280 (imposing a penalty for anyone furnishing
a false affidavit to procure a license).

        "The form of license and certificate of marriage shall be prescribed and
furnished by the State Registrar and shall contain information required by the
standard certificate as recommended by the national agency in charge of vital
statistics, all of which are declared necessary for registration, identification, legal,
health[,] and research purposes, with such additions as are necessary to meet
requirements imposed by the State." Id. § 20-1-310 (emphasis added). For
uniformity, the Division of Vital Statistics of the Department of Health and
Environmental Control (DHEC) is responsible for printing and distributing the forms
to be used by all probate courts in this state. Id. § 20-1-320.

       A probate court judge or the clerk of court shall issue a license upon the filing
of an application, the lapse of at least twenty-four hours, the payment of the fee
provided by law, and "the filing of a statement, under oath or affirmation, to the
effect that the persons seeking the contract of matrimony are legally entitled to
marry, together with the full names of the persons, their ages, and places of
residence." Id. § 20-1-230(A).

      The probate judge or clerk of court who issued the marriage license must
(upon the return of copies by the person who performed the wedding ceremony)
"record and index such [marriage] certificate in a book kept for that purpose and
send one copy to the Division of Vital Statistics of [DHEC] within fifteen days after
the marriage license is returned to his offices." Id. § 20-1-340. Thereafter, DHEC
must "properly file and index every marriage license and certificate and may provide
a certified copy of any license and certificate upon application of proper parties
except that upon request the Department of Social Services or its designee must be
provided at no charge with a copy or certified copy of a license and certificate for
the purpose of establishing paternity or establishing, modifying, or enforcing a child
support obligation." Id. § 20-1-350.

       In section 20-1-80, entitled, "Bigamous marriage shall be void; exceptions,"
the General Assembly has declared all marriages contracted while a party has a
living spouse are void, unless one of three specified circumstances is established:

                    All marriages contracted while either of the parties
             has a former wife or husband living shall be void. But this
             section shall not extend [1] to a person whose husband or
             wife shall be absent for the space of five years, the one not
             knowing the other to be living during that time, [2] not to
             any person who shall be divorced[,] or [3] [to any person]
             whose first marriage shall be declared void by the
             sentence of a competent court.

Id. § 20-1-80 (emphasis added). By the plain reading of this statute, the General
Assembly has not declared every bigamous marriage void ab initio; there are
exceptions. The first two circumstances, absence for five years and divorce, are not
implicated here. Petitioners contend the third exception highlighted in section 20-
1-80, the party's first marriage has been declared void by a competent court, required
Respondent to obtain a court order declaring her first recorded marriage void before
entering into a second marriage.

       Petitioners argue this Court indicated in Lukich v. Lukich, 379 S.C. 589, 666
S.E.2d 906 (2008) that section 20-1-80 focuses on the parties' status at the time a
marriage is undertaken, so an annulment order cannot retroactively validate a
bigamous marriage entered into prior to the issuance of the annulment. Petitioners
assert it is undisputed that, at the time of Respondent's marriage ceremony with
Brown in 2001, she had not annulled her first marriage to Ahmed. Consequently,
pursuant to section 20-1-80 and Lukich, Respondent's 2004 annulment could not
retroactively validate Respondent's 2001 marriage to Brown. Petitioners assert the
statute applies on its face to "[a]ll marriages," without limitation, and it requires the
first marriage to be "declared void by the sentence of a competent court" (emphasis
added).
       Petitioners state vital public policy concerns underlie section 20-1-80, which
"simply requires spouses who have previously obtained a marriage license and
participated in a marriage ceremony to annul that marriage before attempting to
marry again." Petitioners contend "Lukich and its strict construction of Section 20-
1-80 are entirely dispositive of this appeal as a matter of law . . . ." They note all
annulments declare a defective marriage void ab initio, so Respondent's attempt to
distinguish between void and voidable marriages is not warranted in the context of
section 20-1-80.

      Respondent, in turn, argues the rule in Lukich is limited to the facts of that
case, which involved a voidable first marriage that was terminated based on a
spouse's intoxication, not a marriage that was void ab initio for bigamy. Respondent
contends bigamous marriages are not legal marriages and are never valid.
Respondent maintains her marriage to Ahmed was void ab initio because Ahmed
was already married. As a result, Respondent states, there was no legal first marriage
that would serve as an impediment to her marriage to Brown.

       Respondent contends a voidable marriage is a valid marriage until one party
elects to procure an annulment, and an annulment is not needed for a void marriage.
Respondent states this distinction is not at odds with the holding in Lukich, which
recognized that, although an annulment renders a marriage void ab initio for most
purposes, it cannot resurrect a bigamous second marriage because, at the time the
second marriage was contracted, the individual had a lawful spouse. Here, however,
Respondent asserts she did not have a lawful spouse, as Ahmed did not have the
capacity to marry her.

      Determining the meaning of a statute is a question of law. See Town of
Summerville v. City of N. Charleston, 378 S.C. 107, 110, 662 S.E.2d 40, 41 (2008)
("Determining the proper interpretation of a statute is a question of law, and this
Court reviews questions of law de novo.").

       We first note Respondent's arguments presuppose that Petitioners are
conclusively bound by the factual finding in the family court's annulment order that
Ahmed had three wives in Pakistan (and that his marriage to Respondent was,
therefore, bigamous). For the reasons discussed in the preceding section of this
opinion, the annulment order does not bind third parties such as Petitioners to this
factual finding, as they had no opportunity to contest this point. Further, Respondent
has stipulated that she has no evidence that Ahmed had three wives in Pakistan, other
than her own (unchallenged) testimony at the annulment hearing regarding Ahmed's
alleged statement to this effect. Cf. Gaines, 53 U.S. at 534 ("The great basis of
human society throughout the civilized world is founded on marriages and legitimate
offspring; and to hold that either of the parties could, by a mere declaration, establish
the fact that a marriage was void, would be an alarming doctrine."). Consequently,
we agree with Petitioners that the alleged bigamous nature of Respondent's first
marriage was never established in this estate matter.

       However, even assuming Respondent's first marriage was, in fact, bigamous,
we disagree with Respondent's interpretation of section 20-1-80 and this Court's
holding in Lukich. Lukich presented a bright-line rule based on the plain language
of the statute—all marriages contracted while a party has a living spouse are invalid
unless the party's first marriage has been "declared void" by an order of a competent
court (assuming the other statutory exceptions do not apply). We noted that, "[i]n
construing a statute, we need not resort to rules of construction where the statute's
language is plain." Lukich, 379 S.C. at 592, 666 S.E.2d at 907.

      As we explained in Lukich, the statute looks to only a single point in time, the
date of contracting the subsequent marriage, and it does not contemplate either a
prospective or retroactive perspective:

             The statute speaks to the status quo at the time the
             marriage was contracted, and does not contemplate either
             a prospective or a retroactive perspective. Any other
             construction of § 20–1–80 would lead to uncertainty and
             chaos.

Id. at 593, 666 S.E.2d at 907 (emphasis added).

       Respondent asserts the effect of the statute (i.e., whether it is retroactive)
should turn on the basis for the annulment. We rejected this contention by the
appellant in Lukich, stating it is the rule set forth in section 20-1-80, not its
exceptions, which is paramount. See id. at 592 n.2, 666 S.E.2d at 907 n.2. We have
previously noted that "[t]his law first appears [in the civil context] in the Revised
Statues of 1873 . . . ." Davis v. Whitlock, 90 S.C. 233, 237, 73 S.E. 171, 172 (1911).
To date, the General Assembly has not carved out any exceptions to the requirement
that a party obtain a declaration of voidness from a competent court, and we decline
to impose an alternative reading that the General Assembly did not set forth in the
plain language of the statute.

      We agree with Respondent that most bigamous marriages are void ab initio
by law as a matter of public policy. However, also as a matter of public policy, and
to protect the state's interest in the accurate recording of marriages, the failure to
resolve a prior marriage of record is also undesirable. Section 20-1-80 promotes the
state's need for accurate public records by ensuring a marriage entered in the public
record is terminated before an individual enters into another marriage of record. As
we stated in Lukich, it is the status of the parties at the time of contracting the
subsequent union, without the official resolution of a prior union, that the statute
prohibits in order to protect societal interests. Cf. Carnie v. Carnie, 252 S.C. 471,
477, 167 S.E.2d 297, 300 (1969) (observing "the well established proposition that
the state itself is a silent party to all divorce proceedings and that it is the duty of the
court to protect the interest of the state therein").

       As noted above, the General Assembly has set forth detailed procedures to be
followed in the recording and indexing of marriage certificates, which it has stated
are vital "for registration, identification, legal, health[,] and research purposes." See
S.C. Code Ann. § 20-1-310. At the time Respondent contracted marriage with
Brown, public records showed Respondent entered into a marriage in Texas in 1997
and then a purported marriage in South Carolina in 2001. In our view, section 20-
1-80 requires that the resolution of the 1997 marriage be placed upon the public
record prior to the subsequent marriage so that the records accurately reflect the
parties' status as married or unmarried. See generally 11 Am. Jur. 2d Bigamy § 4
(2019) (stating where a statute specifies exceptions to bigamy that includes a
declaration of voidness by a court, the voidness generally must be declared by a
competent court prior to entering the second marriage).

       While we acknowledge there is some authority for the proposition that a
marriage that is deemed void ab initio by statute need not be declared so by a court,
we believe section 20-1-80, a civil statute,11 contemplates an orderly procedure for
this determination that precludes a party from unilaterally and privately concluding
a prior marriage is defective. Without a formal declaration that a marriage is void
by a competent court, the public record will continue to show an existing marriage.
Moreover, it is possible that a party could falsely claim (or mistakenly believe) that
a marriage is bigamous, so requiring this point to be established in a formal setting
with admissible evidence provides a verifiable method for ascertaining the parties'
marital status. Cf. Perlstein v. Perlstein, 204 A.2d 909, 911–12 (Conn. 1964)
(stating a marriage ceremony gives rise to a presumptively valid status of marriage
that persists unless and until it is overthrown by evidence in an appropriate judicial
proceeding; the court stated "[n]o mere claim of bigamy, whether made in a pleading
or elsewhere, would establish that a marriage was bigamous," and "[t]he state's
concern in the marriage status of its domiciliaries imperatively demands that the

11
     Section 20-1-80, a civil statute, is distinguishable from the criminal offense of
bigamy, currently found in section 16-15-10 of the South Carolina Code.
invalidity of the purported marriage be judicially determined before that invalidity
be accepted"); State v. Crosby, 420 P.2d 431, 433 (Mont. 1966) (reasoning that,
where a statute proclaims the methods to avoid a subsequent marriage from being
declared bigamous, one of which being that the marriage has been declared void by
a court of competent jurisdiction, "such a determination of voidness cannot be made
by the person involved"; rather, it must be made by a court of competent
jurisdiction).

       Public records have long played an essential role in society. Official records
are kept of each individual's birth, marriage, divorce, and death. These vital records
provide a confirmation of status that can be determinative of a person's rights in
many contexts. See generally Murray v. Supreme Lodge of New England Order of
Prot., 52 A. 722, 723 (Conn. 1902) ("From a very early period our law has provided
for the record of births, deaths, and marriages in some way by some
public official. The first act of this kind seems to have been passed in 1664 [], and
ever since that time our statute book has contained provisions [regarding] the making
and preservation of such records.").

       This state's abiding interest in the accuracy of its records regarding a party's
marital status is underscored by the fact that a panoply of rights, privileges, and
responsibilities are legislatively created by a valid marriage. For example, under the
South Carolina Code, a spouse has a vested special equity and ownership right in
marital property (§ 20-3-610); may consent to medical treatment for the other (§ 44-
66-30); has homestead protections (§ 15-41-30); has the right to bring a claim for
loss of consortium (§ 15-75-20); is given preference for appointment as the spouse's
guardian (§ 62-5-308); is entitled to various tax benefits, such as the two wage-earner
credit for married individuals (§ 12-6-3330); has the right to claim an evidentiary
privilege for marital communications (§ 19-11-30); has insurance conversion
privileges (§ 38-71-170); has rights to alimony (§ 20-3-130), child custody (§ 20-3-
160), and the equitable distribution of property in the event of a divorce (§ 20-3-
620); is entitled to pursue a claim for wrongful death of a spouse (§ 15-51-20); may
receive an award of workers' compensation benefits as the surviving spouse (§ 42-
9-290); and is protected from disinheritance via the provisions for an elective share
(§ 62-2-201) and for an omitted spouse's share (§ 62-2-301). These rights,
privileges, and responsibilities that are incident to a marriage are universally
recognized in other jurisdictions. See Baehr v. Lewin, 852 P.2d 44, 59 (Haw.
1993), as clarified on reconsideration (May 27, 1993) (outlining "a number of the
most salient marital rights and benefits"), and abrogated by Obergefell v. Hodges,
135 S. Ct. 2584 (2015); Baker v. State, 744 A.2d 864, 883–84 (Vt. 1999) (discussing
"the benefits and protections incident to a marriage license").
       The recording of a marriage license creates an obstacle to a subsequent
marriage until such time as the obstacle is removed by court order. If individuals do
not comply with the proper protocols for entering into and documenting a valid
marriage under state law, the public records will not be accurate, and the
determinations on which those records are based will likewise be faulty. For this
reason, compliance serves not only the interests of the individual parties entering
into a marriage, but also the public interest, and it advances a state's public policy of
affording notice of its residents' status to all concerned.

       In the current appeal, because it is undisputed that, at the time Respondent
contracted marriage with Brown in 2001, she had not resolved her first recorded
marriage (to Ahmed), her marriage to Brown was void ab initio and "there was
nothing to be 'revived' by the annulment order" Respondent obtained in 2004. See
Lukich, 379 S.C. at 592, 666 S.E.2d at 907 (stating a bigamous married is void ab
initio and cannot be revived by the subsequent conduct of the parties); 11 Am. Jur.
2d Bigamy § 4 (2019) (stating some authorities hold that "voidness of the former
marriage must be declared by a court of competent jurisdiction, and the fact that
under a civil statute a prior marriage was void from the beginning because of the fact
that at the time of the prior marriage the accused had another wife does not render
subsequent marriages nonbigamous"); see also Davis, 90 S.C. at 246, 73 S.E. at 175
("The tendency of the courts of this country is . . . to hold that, where the relation
began as meretricious, it cannot be converted into a marriage by the mere removal
of the obstacle to marriage without some subsequent agreement to be husband and
wife.").

      The uncertainty that arose as to Respondent's marital status in the current case
and the lengthy legal process that ensued, to the detriment of all those concerned, is
precisely the type of problem section 20-1-80 addresses by requiring the orderly
recording of marriages and any terminations to facilitate the accuracy of the public
record.12 While the inability to readily determine Brown's heirs has needlessly
diminished Estate assets, we are concerned that it has also had detrimental effects
on numerous unknown persons who are not parties to this appeal. Brown's estate
planning documents indicated that he intended the bulk of his wealth to be used to
support his charitable trust, which he specifically declared was to "be used solely for

12
  Because the preceding issues are dispositive, we need not reach Petitioners'
remaining arguments. See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C.
598, 613, 518 S.E.2d 591, 598 (1999) (observing an appellate court need not address
remaining issues when the determination of another point is dispositive).
the tuition, educational expenses, and financial assistance of . . . children, youth, or
young adults ([w]ho are both qualified and deserving)" of financial assistance to
further their education in South Carolina and Georgia. Wilson v. Dallas, 403 S.C.
411, 417, 743 S.E.2d 746, 750 (2013). The ongoing litigation since Brown's passing
has thwarted his expressed wish that his estate be used for educational purposes, a
fact confirmed by the parties in this case, who acknowledged that no scholarships
have been paid for students to date, a point we find both extraordinary and
lamentable.

                                III. CONCLUSION
       Based on the foregoing, we conclude Respondent is not the surviving spouse
of Brown. Consequently, we reverse the decision of the court of appeals and remand
the matter to the circuit court for further proceedings. Upon remand, the circuit court
shall promptly proceed with the probate of Brown's estate in accordance with his
estate plan.

      REVERSED AND REMANDED.

       KITTREDGE, HEARN and JAMES, JJ., concur. FEW, J., concurring
in a separate opinion.
JUSTICE FEW: I completely agree with the majority's well-reasoned analysis of
section 20-1-80 of the South Carolina Code (2014) in Section II.B of the majority
opinion. I concur in Section II.B and the conclusion the majority sets forth in
Section III. Respectfully, I would not reach the issues addressed in Section II.A.